Citation Nr: 0632340	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  04-00 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the appellant's claim of entitlement to service 
connection for flatfeet with hallux valgus.

2.  Entitlement to service connection for flatfeet with 
hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel


INTRODUCTION

The appellant had active service from January 1953 to January 
1955.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001, decision of the Des 
Moines, Iowa, Regional Office (RO) which found that the 
appellant had not submitted new and material evidence to 
reopen his service connection claim and implicitly denied his 
claim for service connection for flatfeet with hallux valgus.  
He submitted a private physician's opinion to the Board in 
February 2004, and in August 2005, the RO found that this 
evidence was new and material and reopened the appellant's 
service connection claim, again denying the claim on the 
merits.

The reopened claim of service connection for flatfeet with 
hallux valgus is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

The evidence submitted since the July 2001 rating decision 
pertinent to the claim of service connection for flatfeet 
with hallux valgus bears directly and substantially on the 
specific matter under consideration because it suggests that 
the appellant's flatfeet with hallux valgus were aggravated 
as a result of his time in service, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the July 
2001 RO decision pertinent to the claim of service connection 
for flatfeet with hallux valgus and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.104 (2005); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA partially satisfied its duty to notify by means of an 
October 2003 letter from the RO to the appellant.  This 
letter informed him of what evidence was required to 
reconsider the issue of service connection and of his and 
VA's respective duties for obtaining evidence.  The VCAA 
requires that VA look at the bases of the denial in the prior 
decision and ensure that the notice letter describe what 
evidence would be necessary to substantiate that 
missing/deficient element.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).  VA must notify a claimant 
of the evidence and information that is necessary to reopen 
the claim and what is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
Id.  Here, the appellant was not provided with notice of what 
was necessary to establish his entitlement to service 
connection for flatfeet with hallux valgus, and on remand of 
the underlying issue, this deficiency may be corrected, as is 
discussed below.

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with notice as to the means by 
which a disability rating and effective date for the 
disability benefit award on appeal are determined by a letter 
from the RO, dated April 2006.  Therefore, the Board finds no 
prejudice to the appellant in that regard in proceeding with 
the issuance of a final decision, particularly where, as 
here, this case is being remanded for further development of 
the appellant's service connection claim.

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, his post-service VA 
medical center medical records, the results of a private 
physical examination, and the results of a VA examination 
performed for compensation and pension purposes.  The 
appellant was also present at a hearing before the RO and 
that transcript has been included in the record and reviewed 
by the Board.  The Board has carefully reviewed the 
appellant's statements and concludes that there is further 
evidence not already of record that could be obtained, and 
will therefore remand the case accordingly, as will be 
discussed below.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, and has found evidence to suggest that there may be 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have not been properly and sufficiently developed in 
this appeal and further development is required to comply 
with the duty to assist the appellant in developing the facts 
pertinent to his claim.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  If new and material 
evidence has been received with respect to a claim, which has 
become final, then the claim is reopened and decided on a de 
novo basis.  38 U.S.C.A. § 5108.

The Board has a legal duty to consider the new and material 
evidence issue regardless of the RO's actions.  Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd at 83 F.3d 1380 (Fed. Cir. 
1996).  Moreover, if the Board finds that new and material 
evidence has not been presented, that is where the analysis 
must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  Thus, 
the Board must first review the RO determination that new and 
material evidence has been submitted to reopen the previously 
denied claim.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

As pertinent to the instant claim, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously submitted is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi,  3 Vet. App. 510, 513 (1992).  The exceptions to 
this presumption are where the evidentiary assertion is 
inherently incredible or when the facts asserted are beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1994).  The Board is also 
charged with considering evidence submitted to VA since the 
time that the claim was finally disallowed on any basis, not 
only since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273 (1996).

The appellant's claim for service connection for his flatfeet 
with hallux valgus was denied by the RO in July 2001.  At 
that time, the appellant had submitted his statement and a 
second statement, signed by 16 men who served with him, as 
well as VAMC treatment records from February 1999-September 
2000.  The prior evidence of record was also considered.  The 
RO ultimately found that this additional evidence was 
cumulative of evidence already in the record, and therefore 
that it was not new and material.  However, a statement by a 
private physician who had evaluated the appellant was 
submitted in February 2004.  In this statement, the 
podiatrist found that it was more likely than not that the 
appellant's increased pain was a result of prior military 
service, and that there was probably preexisting deformity 
and pathology that was aggravated by prolonged weight bearing 
activities performed while the appellant was in the service, 
such as marching.  Presuming the credibility of this 
evidence, it is neither cumulative nor redundant of other 
evidence already of record and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Therefore, the RO properly reopened this claim for a 
determination on the issue of the appellant's service 
connection for his flatfeet with hallux valgus.

While it appears that the RO applied the incorrect definition 
for new and material evidence (applying the definition 
applicable for claims received on and after August 29, 2001), 
there is no prejudice to the veteran, as the Board is acting 
favorably herein on his petition to reopen the claim.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for flatfeet with hallux valgus; 
the appeal is allowed to this extent only.


REMAND

The results of a March 2004 VA examination of the appellant 
have been included as part of the record.  After review of 
the appellant's claim file, medical records, and service 
medical records, the VA examiner determined that it was less 
likely than not that the appellant's feet disabilities were 
caused by disease or injury in service and it was also less 
likely than not that two years of military service 
permanently aggravated the appellant's feet disabilities.  
However, the examiner does not appear to have reviewed the 
private physician's report, and the Board has decided that 
this claim should be remanded for a VA examination to 
reconcile the two opinions.  

Furthermore, in addition to the VCAA notice infirmities that 
were noted earlier in this opinion, there is an indication in 
the record that there may be outstanding medical records 
detailing the medical treatment, including a surgery, which 
the appellant underwent prior to his time in active service.  
Therefore, the appellant should be provided with the 
opportunity to obtain those medical records, be scheduled for 
a VA examination, and be furnished with the appropriate 
notification in accordance with the Veterans Claims 
Assistance Act of 2000.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should issue a 
letter to the appellant providing him 
with the notice required under 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim, to include notice that 
the appellant should submit any 
pertinent evidence in his possession.  
This notice should also include an 
explanation of the information or 
evidence needed to establish a claim for 
service connection for his claimed 
disability.

2.  The AMC or RO should ask the appellant 
to provide the names, addresses and dates 
of treatment of all medical care providers 
(VA and non-VA), who treated him for his 
flatfeet with hallux valgus prior to 
service and/or copies of all treatment 
records therefrom.  The AMC or RO should 
take appropriate steps to obtain a copy of 
any pertinent evidence identified but not 
provided by the appellant.  Copies of all 
relevant and recent VA medical records, if 
any, should be obtained.

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and his 
representative and request them to provide 
a copy of the outstanding evidence.

4.  The AMC or RO should schedule the 
appellant for a VA examination to 
reconcile the opinions of the March 2004 
VA examiner and the February 2004 opinions 
of Bruce Fridinger, DPM, already in the 
appellant's claims file.  The claims file 
should be provided to the examiner for 
review of pertinent documents therein in 
conjunction with the examination.  All 
clinical findings necessary for a 
determination of whether it is as least as 
likely as not that the appellant's 
flatfeet with hallux valgus was incurred 
coincident with service or, if preexisting 
such service, was aggravated therein 
(i.e., increase in severity of the 
underlying disability during service 
beyond the natural progression), should 
also be detailed in the VA examination 
report.

5.  After all appropriate development has 
been completed, the AMC or RO should 
readjudicate the current service 
connection claim.  If the benefit sought 
on appeal is not granted to the 
appellant's satisfaction, he and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and provided the opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate review, in accordance 
with appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


